Nabi v Con Edison Co. of N.Y. (2016 NY Slip Op 00580)





Nabi v Con Edison Co. of N.Y.


2016 NY Slip Op 00580


Decided on January 28, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 28, 2016

Mazzarelli, J.P., Acosta, Andrias, Richter, JJ.


34 307138/10

[*1]Nur Nabi, et al., Plaintiffs-Appellants,
vCon Edison Company of New York, Defendant-Respondent.


Jekielek & Janis, LLP, New York (Jon D. Jekielek of counsel), for appellants.
David M. Santoro, New York (Stephen T. Brewi of counsel), for respondent.

Order, Supreme Court, Bronx County (Lucindo Suarez, J.), entered on or about July 8, 2014, which, granted plaintiffs' motion to renew and, upon renewal, adhered to its prior order granting defendant's motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Summary judgment was properly granted in this action where plaintiff Nur Nabi was injured when he slipped on interior stairs in his home while attempting to shut off electrical power in response to a fire emanating from an inline service box attached to the exterior of the dwelling, which plaintiffs allege was owned and maintained by defendant. The record establishes that the fire in the inline box was not a proximate cause of
plaintiff's injury (see Bonomonte v City of New York, 79 AD3d 515 [1st Dept 2010, affd 17 NY3d 866 [2011]; Escalet v New York City Hous. Auth., 56 AD3d 257 [1st Dept 2008]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 28, 2016
CLERK